Citation Nr: 1326483	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating higher than 20 percent for lumbosacral strain.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to March 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a rating decision in July 1998 the RO granted service connection for lumbosacral strain, with a final rating, after staging, of 20 percent.  That appealed decision was upheld by the Board in May 2000.

In June 2010, the Veteran filed a claim for a rating higher than 20 percent, and in September 2010, she was accorded a VA examination.  During the examination she reported that she took Flexeril and Darvocet on an as-needed basis for her back pain.  Range of motion testing was done and, according to the examiner, there was no additional limitation of motion during flare-ups or repetitive use.  However, in statements dated in November 2010 and September 2011, the Veteran maintained that her range of motion was "typically not as great" as found during the VA examination; that her motion was worse during flare-ups ("bad day[s]").  She also indicated that her back pain was getting worse, and said that she has been to many VA doctors over the years; and in this regard the Board notes that Flexeril and Darvocet are controlled substances.  However, apart from laboratory work at the San Diego VA Outpatient Clinic in 1995, there are no VA treatment records associated with the claims file, including the virtual file.  Remand for a request for putative post-service medical records, and for a new VA examination, is accordingly warranted.  38 C.F.R. § 3.159(c).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (providing that a veteran is entitled to a new examination after a two-year period between the last ... VA examination to determine the current nature and severity of his service-connected disability).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the VA facility that she visits for treatment of her back pain, and then associate these records, if any, with the claims file.  

Also, ask the Veteran to provide the names and addresses of any non-VA providers who have treated her for her back complaints.  After attaining the necessary authorization from the Veteran, request these records.  

If no records are identified or found the claims file should be documented accordingly.

2.  Afford the Veteran a VA examination with regard to her claim for an increased rating for her service-connected lumbosacral disability.  All indicated tests must be performed, and all findings reported in detail.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also state whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups); and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  Any additional functional impairment on repeated use or during flare-ups should be expressed in terms of the degree of additional range of motion loss.  Additionally, the examiner should assess the impact of the Veteran's service-connected back disability on her activities of daily living, including her employability.  

A rationale for all opinions should be set forth in the examination report.

3.  Then, re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and afford her the requisite opportunity to respond.  Thereafter, return the case to the Board for further appellate action, if indicated.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


